Title: To Thomas Jefferson from Brac de la Perrière, 27 December 1788
From: La Perrière, Brac de
To: Jefferson, Thomas



Monsieur
Paris Le 27 Xbre 1788.

J’ai l’honneur de Vous faire passer Comme Vous Le Desirés Les Deux Lettres Circulaires qui ont eté Ecrites par la ferme Generalle pour L’Execution De la prohibition prononcée Contre  les huiles de baleine venant De L’Etranger, et pour la Suspension pendant 4 mois De Cette Loy.
Je me. propose d’avoir Celui de vous voir La semaine prochaine. Si vous aviés quelques observations à faire, Je tacherai D’y répondre.
Je suis avec un profond respect Monsieur Votre très humble Et très obeissant serviteur,

Brack

